Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Applicants abstract refers to “Chemical Formula 1” without defining Chemical formula 1. Also “The method” in line 1 of the abstract should be changed to – A method --. A corrected abstract is needed. Applicants are reminded that the abstract should not be longer than 15 lines. Therefore if they insert Chemical formula 1 into the abstract it is suggested that the last 4 lines after “step 3)” be deleted and to remove any unneeded material from the definition on page 3 of the specification such as “which are the same or different from each other” before inserting it into the abstract.

On further consideration Kim is the closest prior and thus is the reference to compare to the claimed invention for purposes of showing any proof of unexpected results. In this regard it is the position of the examiner that Lee has more claim elements to choose from to arrive at the claimed invention but even aside from this applicants invention on the face would be more readily conceived based on Kim rather than Lee. With regard to any prima facie case of obviousness over Kim, applicants have convincingly explained unexpected results over Kim in their most recent response. It is noted that the Office has been critical in the previous Office action regarding variation of applicants’ r1 values from comparative to non-comparative examples but on further consideration such variation is necessary to show unexpected results based on choice of claimed particle size.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
JCM
1-21-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765